Case 2:20-cv-07153-DSF-KS Document 21 Filed 10/14/20 Page 1 of 10 Page ID #:57
  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  9
       ANA MUNIZ                                 CASE NO:
  10                                             2:20−cv−07153−DSF−KS
                      Plaintiff(s),
  11
              v.                                 ORDER SETTING SCHEDULING
  12                                             CONFERENCE
       THE UNITED STATES DEPARTMENT OF
       HOMELAND SECURITY
  13                                             Date: Monday, November 16, 2020
                                                 Time: 11:00 AM
  14
  15                 Defendant(s).

  16
  17
  18          READ THIS ORDER CAREFULLY. IT DIFFERS IN SOME RESPECTS

  19                                  FROM THE LOCAL RULES.

  20          This case has been assigned to Judge Dale S. Fischer. This matter is set for

  21    a scheduling conference on the above date. If plaintiff has not already served the

  22    operative complaint on all defendants, plaintiff must do so promptly and must file

  23    proofs of service within three days thereafter. Defendants also must timely serve

  24    and file their respective pleadings. The Court will dismiss all remaining

  25    fictitiously-named defendants at the scheduling conference. The Court will also set

  26    a date by which motions to amend the pleadings or add parties must be heard.

  27          The scheduling conference will be held pursuant to Rule 16(b) of the Federal

  28    \\\


  revised 6−5−20                                 1
Case 2:20-cv-07153-DSF-KS Document 21 Filed 10/14/20 Page 2 of 10 Page ID #:58
  1    Rules of Civil Procedure (“Rule __”). The parties are reminded of their obligations

  2    under Rule 26(a)(1) to disclose information (without awaiting a discovery request),

  3    and under Rule 26(f) to meet and confer on a discovery plan not later than 21 days

  4    before the scheduling conference and to file a “Joint Rule 26(f) Report” not later

  5    than 14 days after the meeting of counsel and not later than seven days before the

  6    scheduling conference. Paper Chambers copies of the Joint Rule 26(f) Report must

  7    be delivered to Judge Fischer's box next to the Clerk's office on the fourth floor of

  8    the First Street Courthouse. Paper Chambers copies must be “blue-backed,” with

  9    the title of the document on the lower right hand corner of the “blue-back.” Paper

  10   Chambers copies must be submitted no later than noon on the day after the e-filing.

  11   Failure to comply with the requirements in this Order or to cooperate in the

  12   preparation of the Joint Rule 26(f) Report may lead to the imposition of sanctions.

  13        The Court encourages counsel to agree to begin to conduct discovery

  14   actively before the scheduling conference. At the very least, the parties must

  15   comply fully with the letter and spirit of Rule 26(a) and obtain and produce most of

  16   what would be produced in the early stage of discovery, because at the scheduling

  17   conference the Court will impose strict deadlines to complete discovery.

  18        This Court does not exempt parties appearing in propria persona from

  19   compliance with any of the Local Rules, including Local Rule 16. “Counsel,”

  20   as used in this order, includes parties appearing in propria persona.

  21        1.     Joint Rule 26(f) Report

  22        The Joint Rule 26(f) Report, which must be filed not later than seven days

  23   before the scheduling conference, must be drafted and filed by plaintiff (unless the

  24   plaintiff is a non-lawyer pro per or the parties agree otherwise), but must be signed

  25   jointly. “Jointly” contemplates a single report, regardless of how many separately-

  26   represented parties there are. The Joint Rule 26(f) Report must specify the date of

  27   the scheduling conference on the caption page. It must report on all matters

  28   described below, which includes those required to be discussed by Rule 26(f) and


  revised 6−5−20                               2
Case 2:20-cv-07153-DSF-KS Document 21 Filed 10/14/20 Page 3 of 10 Page ID #:59
  1    Local Rule 26:

  2         a.     Statement of the case: a short synopsis (not to exceed two pages) of

  3                the main claims, counterclaims, and affirmative defenses.

  4         b.     Subject matter jurisdiction: a statement of the specific basis of federal

  5                jurisdiction, including supplemental jurisdiction.

  6         c.     Legal issues: a brief description of the key legal issues, including any

  7                unusual substantive, procedural, or evidentiary issues.

  8         d.     Parties, evidence, etc.: a list of parties, percipient witnesses, and key

  9                documents on the main issues in the case. For conflict purposes,

  10               corporate parties must identify all subsidiaries, parents, and affiliates.

  11        e.     Damages: the realistic range of provable damages.

  12        f.     Insurance: whether there is insurance coverage, the extent of

  13               coverage, and whether there is a reservation of rights.

  14        g.     Motions: a statement of the likelihood of motions seeking to add

  15               other parties or claims, file amended pleadings, transfer venue, etc.

  16        h.     Status of Discovery: a discussion of the present state of discovery,

  17               including a summary of completed discovery.

  18        i.     Discovery Plan: a detailed discovery plan, as contemplated by Rule

  19               26(f), including the identity of all anticipated deponents and dates by

  20               which their depositions are to be completed (if possible), anticipated

  21               written discovery requests, including requests for admission,

  22               document requests, and interrogatories, and a schedule for completion

  23               of all discovery. State what, if any, changes in the disclosures under

  24               Rule 26(a) should be made, the subjects on which discovery may be

  25               needed and whether applicable limitations should be changed or other

  26               limitations imposed, and whether the Court should enter other orders.

  27               (It is very unlikely that the Court will agree to phased discovery.) A

  28               statement that discovery will be conducted as to all claims and


  revised 6−5−20                                 3
Case 2:20-cv-07153-DSF-KS Document 21 Filed 10/14/20 Page 4 of 10 Page ID #:60
  1                 defenses, or other vague description, is not acceptable. (Pursuant to

  2                 Rule 26(f)(2), a discovery plan that complies with Rule 26(f)(3) must

  3                 be filed within 14 days after the scheduling conference. If the

  4                 information provided in the Joint Rule 26(f) Report does not meet these

  5                 requirements, the parties must file an additional more detailed

  6                 discovery plan no later than 14 days after the date of the scheduling

  7                 conference, even if that conference date has been vacated.)

  8          j.    Discovery cut-off: a proposed discovery cut-off date. N.B. This

  9                means the final day for completion of discovery, including resolution

  10               of all discovery motions. This date should ensure that discovery is

  11               completed sufficiently in advance of the motion cut-off date to avoid

  12               any request pursuant to Rule 56(d)

  13         k.     Expert discovery: proposed dates for expert witness disclosures

  14                (initial and rebuttal) and expert discovery cut-off under Rule 26(a)(2).

  15               This date should ensure that discovery is completed sufficiency in

  16               advance of the motion cut-off date to avoid any request pursuant to

  17               Rule 56(d).

  18         l.    Dispositive motions:: a description of the issues or claims that any

  19               party believes may be determined by motion for summary judgment

  20                or motion in limine.

  21         m.     Settlement/Alternative Dispute Resoluation (ADR): a statement of

  22                what settlement discussions or written communications have occurred

  23                (excluding any statement of the terms discussed) and a statement

  24               selecting one of the three ADR Procedures specified in Local Rule 16-

  25                15.4 and including when the ADR session should occur. Note: If

  26                counsel have received a Notice to Parties of Court-Directed ADR

  27                Program (form ADR-08), the case presumptively will be referred to

  28                the Court Mediation Panel or private mediation (at the parties'


  revised 6−5−20                                 4
Case 2:20-cv-07153-DSF-KS Document 21 Filed 10/14/20 Page 5 of 10 Page ID #:61
  1                expense). No case will proceed to trial unless all parties, including an

  2                officer (with full authority to settle the case) of all corporate parties,

  3                have appeared personally at an ADR proceeding.

  4         n.     Trial estimate: a realistic estimate of the time required for trial and

  5                whether trial will be by jury or by the court. Each side should specify

  6                (by number, not by name) how many witnesses it comptemplates

  7                calling. If the time estimate for trial given in the Joint Rule 26(f)

  8                Report exceeds four court days, counsel must be prepared to discuss

  9                in detail the estimate.

  10        o.     Lead Trial Counsel: the name of lead trial counsel. Only one lead trial

  11               counsel should be named. If counsel purport to be co-lead counsel,

  12               both must appear at all proceedings set by the Court.

  13        p.     Independent Expert or Master: whether this is a case where the Court

  14               should consider appointing a master pursuant to Rule 53 or an

  15               independent scientific expert. (The appointment of a master may be

  16               especially appropriate if there are likely to be substantial discovery

  17               disputes, numerous claims to be construed in connection with a

  18               summary judgment motion, a lengthy Daubert hearing, a resolution of

  19               a difficult computation of damages, etc.)

  20        q.     Timetable: complete the Schedule of Pretrial and Trial Dates

  21               attached to this Court and attach it to the Joint Rule 26(f) Report.

  22               Submission of a completed Schedule is mandatory. The entries in

  23               the “Weeks Before Trial” column reflect what the Court has

  24               determined are appropriate for most cases and will allow the Court to

  25               rule on potentially dispositive motions sufficiently in advance of the

  26               pretrial conference and otherwise to prepare for the conference. The

  27               Schedule is designed to enable counsel to ask the Court to set different

  28               (but only earlier) last dates by which the key requirements must be


  revised 6−5−20                                  5
Case 2:20-cv-07153-DSF-KS Document 21 Filed 10/14/20 Page 6 of 10 Page ID #:62
  1                 completed. Each side should insert the month, day, and year that side

  2                 requests for each event. For example, the expert discovery cut-off

  3                 might be “10/7/21” for plaintiff and “10/28/21” for defendant, if they

  4                 cannot agree. Counsel are expected to act professionally and make

  5                 every effort to agree on dates. At the scheduling conference, the

  6                 Court will review the proposed Schedule with counsel. Each entry

  7                 proposing Court dates must fall on a Monday, except the trial

  8                 date, which must be a Tuesday. Counsel should ensure that

  9                 requested dates do not fall on a holiday. In apropriate cases the

  10                Court will order different dates after it hears from counsel. The

  11                discovery cut-off date is the last day by which al depositions must be

  12                completed, responses to previously-served written discovery must be

  13                provided, and motions concerning discovery disputes must heard.

  14                The cut-off date for motions is the last date on which motions may be

  15                heard, not filed. The Court is not likely to continue this date, and

  16                generally will not do so unless the trial date is also continued. The

  17                Schedule provides for separate “last days” for motions to amend

  18                pleadings or add parties, motions in limine, and all other motions.

  19         r.    Magistrate Judge: whether the parties agree to try the case before a

  20               magistrate judge. Pursuant to 28 U.S.C. § 636, the parties may

  21               consent to have a magistrate judge preside over all proceedings,

  22               including jury trials. The parties may choose any magistrate judge

  23               (not just the judge assigned to the case) from among the magistrate

  24               judges identified on the Central District website. The consent form

  25               can also be found on the website.

  26         s.    Class Actions: if the action is a putative class action, the parties are to

  27                provide a proposed briefing schedule for the motion for class

  28                certification. The schedule must provide for at least three weeks


  revised 6−5−20                                 6
Case 2:20-cv-07153-DSF-KS Document 21 Filed 10/14/20 Page 7 of 10 Page ID #:63
  1                 between the filing of the reply and the hearing. The Court expects the

  2                 parties to act diligently and begin the discovery immediately, because the

  3                 motion must be filed no later than 120 days from the date originally

  4                 set for the scheduling conference, unless the Court orders otherwise.

  5                 In other words, a continuance of the date for the scheduling

  6                 conference will not extend the time to file the motion for class

  7                 certification.

  8         t.     Other issues: a statement of any other issues affecting the status or

  9                 management of the case (e.g., unusually complicated technical or

  10                technological issues, disputes over protective orders, extraordinarily

  11                voluminous document production, non-English speaking witnesses,

  12                ADA-related issues, discovery in foreign jurisdictions, etc.), and any

  13                proposals concerning severance, bifurcation, or other ordering of

  14                proof.

  15        The Joint Rule 26(f) Report should provide the above information under

  16   section headings corresponding to those in this Order.

  17        2.      Scheduling Conference

  18        The scheduling conferences will be held in the First Street Courthouse,

  19   courtroom 7D, 350 West 1st St., Los Angeles, CA. Counsel must comply with the

  20   following:

  21        a.      Participation: Lead trial counsel must attend the scheduling

  22                conference, unless excused by the Court for good cause shown in

  23                advance of the scheduling conference. When seeking permission not

  24                to attend, lead trial counsel must identify the person who will appear

  25                by name and bar number, and specify that person's involvement in the

  26                case. The Court may choose to postpone the scheduling conference

  27                rather than to permit counsel other than lead trial counsel to attend.

  28                Neither local counsel nor other counsel designated as trial counsel.


  revised 6−5−20                                  7
Case 2:20-cv-07153-DSF-KS Document 21 Filed 10/14/20 Page 8 of 10 Page ID #:64
  1                 Counsel should not purport to be co-lead trial counsel as a means of

  2                 avoiding this requirement. If counsel purport to be co-lead counsel,

  3                 both must appear at all proceedings set by the Court.

  4         a.      Continuance: A continuance of the scheduling conference will be

  5                 granted only for good cause.

  6         3.      Notice to be Provided by Counsel

  7                 Plaintiff's counsel or, if plaintiff is appearing pro se, defendant's counsel,

  8    must provide this Order to any parties who first appear after the date of this Order

  9    and to parties who are known to exist but have not yet entered appearances.

  10        4.      Disclosures to Clients

  11       Counsel are ordered to deliver to their respective clients a copy of this Order

  12   and of the Court's trial order, which will contain the schedule that the Court sets at

  13   the scheduling conference.

  14        5.      Court's Website

  15       Copies of this and other orders of this Court that may become applicable to

  16   this case are available on the Central District of California website, at

  17   www.cacd.uscourts.gov, under “Judge's Procedures and Schedules.” The Local

  18   Rules are available on the website.

  19               The Court thanks the parties and their counsel for their anticipated

  20   cooperation in complying with these requirements.

  21
  22
  23
  24
  25
  26
  27
  28


  revised 6−5−20                                   8
Case 2:20-cv-07153-DSF-KS Document 21 Filed 10/14/20 Page 9 of 10 Page ID #:65
  1     Caveat: Unless lead trial counsel is excused by the Court in advance of the

  2     scheduling conference, the attorney who appears at the scheduling

  3     will be deemed lead counsel. If counsel fail to file the required Joint Rule 26(f)

  4     Report, or the required pretrial documents, or if lead counsel fails to appear

  5     at the scheduling conference, the pretrial conference, or any other proceeding

  6     scheduled by the Court, and such failure is not satisfactorily explained to the

  7     Court: (a) the case will be dismissed for failure to prosecute, if such failure

  8     occurs on the part of the plaintiff; (b) default (and thereafter default

  9     judgment) will be entered if such failure occurs on the part of the defendants;

  10    or (c) the Court will take such other action as it deems appropriate.

  11
  12       IT IS SO ORDERED.
  13
       DATED: October 14, 2020                      /s/ Dale S. Fischer
  14                                               Dale S. Fischer
                                                   United States District Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


  revised 6−5−20                               9
Case 2:20-cv-07153-DSF-KS Document 21 Filed 10/14/20 Page 10 of 10 Page ID #:66
                          SCHEDULE OF PRETRIAL AND TRIAL DATES
    CASE NAME:
    CASE NO:
                                                                    Weeks Plaintiff(s) Defendant(s) Court
    Matter                                                   Time   before Request       Request    Order
                                                                     trial
                                                             8:30
    Trial (jury)(court) (length ___days) (Tuesday)            am
                                                             3:00     4
    Pretrial Conference, LR 16;                               pm
    Hearing on Motions in Limine (Monday)


    Trial Documents (Set Two)                                         6
     All Trials: Lodge Pretrial Conference Order, LR
    16-7; File Oppositions to Motions in Limine
     Jury Trial Only: File Agreed Set of Jury Instructions
    and Verdict Forms; Statement Regarding Disputed
    Instructions and Verdict forms


    Trial Documents (Set One)
     All Trials: File Memo of Contentions of Fact and                 7
    Law, LR 16-4; Exhibit & Witness Lists, LR 16-5, 6;
    Status Report Regarding Settlement; Motions in
    Limine (no more than five motions per side may be
    filed without Court permission)
     Court Trial Only: Lodge Findings of Fact and
    Conclusions of Law; LR 52; File Summaries of Direct
    Testimony (optional)

    Last day to conduct ADR Proceeding, LR 16-15                     12
    Last day to hear motions (except motion to amend                 14
    pleadings or add parties and motions in limine), LR 7
    (Monday)

    Non-expert Discovery Cut-off                                     21+

    Expert Disclosure (initial)

    Expert Disclosure (rebuttal)

    Expert Discovery Cut-off                                         21+
    Last day to hear motion to amend pleadings or add                32+
    parties (Monday)




              LR 16-15 ADR Choice:           1. USMJ                               3. Outside ADR

                                              2. Attorney Settlement Panel




  revised 6−5−20                                        10
